DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 08/22/2021. Claims 1, 4-5, 8 were pending.  Claims 2-3, 6-7, 9-15 were cancelled.
Response to Arguments
3.	Regarding to previous obvious-type double patenting rejection with respect to claims 9, 11-12 and 15, the applicants stated “Claims 9, 11-12 and 15 are cancelled without prejudice and therefore this rejection is moot.”
	Regarding to previous 35 U.S.C 102 rejection with respect to claims 9, 11-12 and 15, the applicants stated “Claims 9, 11-12 and 15 are cancelled without prejudice and therefore this rejection is moot.”
Allowable Subject Matter
4.	Claims 1, 4-5, 8 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: The cited prior arts fail to disclose or suggest a step (S14) of exposing the seed layer by removing the photocurable resin; and 
a step (S15) of removing the exposed seed layer by a selective etching solution for selectively etching silver, a silver alloy or a silver compound,

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713